DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on January 4, 2021 and wherein the Applicant has amended claims 1, 12. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the objection of claims 1-11 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 1 of Remarks filed on January 4, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-11 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 6, 9-10, 13, 15-19 of U.S. Patent No. 10,730,422 B2, as set forth in the previous office action, the applicant terminal disclaimer filed on December 2, 2020 has been approved and therefore, the double patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 6, 9-10, 13, 15-19 of U.S. Patent No. 10,730,422 B2, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelliccio et al (US 20140219492 A1, hereinafter Pelliccio) and in view of reference S579 (JP S5798092 U, IDS filed on October 16, 2020).
Claim 1: Pelliccio teaches a vehicle seat (title and abstract, ln 1-14 and fig. 6) comprising:
a seat headrest portion (headrest 16 in fig. 1 and fig. 6);
a seat backrest portion (seatback 14 in fig. 1 and fig. 6);
a mount (including portion of an enclosures 100 in fig. 6) within the backrest portion (the portion of the enclosures 100 are located within the element 14 in figs. 1 and 6) for receiving an acoustic transducer (speakers 110 within the portion of the enclosures 100 in figs. 1 and 6 and p.3, para 24) positioned so the acoustic transducer is angled upward when installed (the transducer 110 facing upwardly in fig. 6 and folding seats to front and rear, p.2-3, para 19 and thus, the transducer 110 also facing upwardly in different angles when the seats are folded front or rear inherently); and 

However, Pelliccio does not explicitly teach wherein it is relative to the seat backrest portion for angling the acoustic transducer upward.
S579 teaches an analogous field of endeavor by disclosing a seat with a passenger (fig. 1) and wherein a seat backrest portion is disclosed (1) and a seat headrest portion is disclosed (3), a mount within the seat backrest portion for receiving an acoustic transducer positioned so that the acoustic transducer (including a speaker driver 6 and an extension portion connected from and covered the speaker 6 to a start position of a sound pipe 10) is angled upward relative to the seat backrest portion when installed (at least extension portion upward and connected to element 10 from a level of the speaker driver 6) for benefits of improving sound rendering performance and human perception by directly delivering the sound to the user’s ears with less sound leakage and less influence of environmental noise and small sound volume for clear sound perception (sound pipe 10, the extension portion, and speaker driver in figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the acoustic transducer is angled upward relative to the seat backrest portion when installed, as taught by the S579, to the 
Claim 12 has been analyzed and rejected according to claim 1 above and the combination of Pelliccio and S579 further teaches a plurality of seating positions (Pelliccio, seats in the vehicle, p.3, para 23; for driver or passenger, p.2, para 9) and a seat in at least one of the plurality of seating positions (in the vehicle in fig. 1 and fig. 6).
Claim 3: the combination of Pelliccio and S579 further taches, according to claim 1 above, wherein the seat headrest portion and the seat backrest portion are portions of an integrated structure (Pelliccio, integrated headrest and seatback, etc. and p.2, para 16, and S579, fig. 1).
Claim 4: the combination of Pelliccio and S579 further taches, according to claim 1 above, the vehicle seat further comprising the acoustic transducer (Pelliccio, the speakers 110 within the seats in fig. 6).
Claim 10: the combination of Pelliccio and S579 further teaches, according to claim 1 above, wherein the acoustic channel includes an adjustable length between the first end and the second end (Pelliccio, while raised, the volume 306, i.e., the channel, is extended to add portion of the volume 304 in a length being approximately to the length of the element 320 in fig. 6 and p.3, para 23).
Claim 18 has been analyzed and rejected according to claims 12 and 10 above because claim 18 further recites the similar features as recited in claim 10 above.

Claims 2, 5-6, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelloccio (above) and in view of reference S579 (above).
Claim 2: the combination of Pelliccio and S579 teaches all the elements of claim 2, including the seat headrest portion is disposed on top of the seat backrest portion separately (Pelliccio, headrest 16 on the top of the backrest 14 in figs. 1 and 6 and can be in discrete sections and p.2, para 16 and S579, headrest portion 3 and backrest portion 1 are connected by an element 2 in fig. 1), except it is in a detachable configuration.
An Official Notice is taken that in a seat headrest is disposed on top of the seat backrest portion in a detachable configuration in a vehicle is notoriously well-known in the art before the effective filing date of the claimed invention, for benefits of achieving a flexible configuration of the seats with or without headrests as user’s desire (e.g., US 4440443 A, col 3, ln 19-20, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the seat headrest is disposed on the top of the seat backrest portion in the detachable configuration in the vehicle, as taught by the well-known, to the seat headrest portion and seat backrest portion in the discrete sections in the vehicle seat, as taught by the combination of Pelliccio an S579, for the benefits discussed above.
Claim 5: the combination of Pelliccio and S579 teaches all the elements of claim 5, according to claim 4 above, including wherein the acoustic transducer is angled in at least one angle upward from horizontal (Pelliccio, the speaker is approximately angled in a 90 degree from the horizontal if the seatback folded in a straight vertical direction in fig. 6 and folding seat to front or rear and p.2-3, para 19 and thus, an angle other than 90 degree is inherently upon except wherein the at least one angle is at least 10 degrees upward from horizontal.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have recognized that the angles to be selected of the seat and thus, the acoustic transducer with the seatback, being angled simultaneously, of such as at least 10 degrees upwardly over the horizontal, between 10 and 40 degrees relative to the horizontal, or other angles selections, would be a matter of desirer’s choice for benefits of achieving personalized comfortableness and easiness.
Claim 6 has been analyzed and rejected according to claims 4 and 5 above.
Claim 13 has been analyzed and rejected according to claims 12 and 4 above because claim 13 further recites the similar features as recited in claim 4 above.
Claim 14 has been analyzed and rejected according to claims 12 and 5 above because claim 14 further recites the similar features as recited in claim 5 above.
Claim 20 has been analyzed and rejected according to claims 12 and 2 above because claim 20 further recites the similar features as recited in claim 2 above.

Claims 7-9, 11, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelloccio (above) and in view of references S579 (above) and Takada et al (US 20090295202 A1, hereinafter Takada).
Claim 7: the combination of Pelloccio and S579 teaches all the elements of claim 7, according to claim 4 above, except wherein the acoustic transducer is angled inward.
Takada teaches an analogous field of endeavor by disclosing a vehicle seat with speakers (title and abstract, ln 17-23 and 20s in fig. 1, 3-5 and for vehicle seat, p.3, para 31) and an acoustic transducer is disclosed to be angled inward (inclined at a desired angle relative to the backrest surface of seat back in fig. 4) for benefits of achieving an efficient sound energy outputted from the speaker to the occupant (p.1, para 7 and p.1-2, para 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the acoustic transducer and wherein the acoustic transducer is angled inward, as taught by Takada, to the acoustic transducer in the vehicle seat, as taught by the combination of Pelliccio and S579, for the benefits discussed above.
Claim 8: the combination of Pelliccio and S579 teaches all the elements of claim 8, according to claim 1 above, including a cross section of the second end of the acoustic channel (surface of the element 106 or element 324 in fig. 6) and a cross section of the first end (the surface end of the volume 304 at the bottom in fig. 6), except wherein the cross section of the second end of the acoustic channel is larger than the cross section of the first end.
Takada teaches an analogous field of endeavor by disclosing a vehicle seat with speakers (title and abstract, ln 17-23 and 20s in fig. 1, 3-5 and for vehicle seat, p.3, para 31) and wherein a cross section of a second end of an acoustic channel (a flat area at an outer end of the protection wall 42 in fig. 3) is disclosed to be larger than a cross section of a first end (a flat area at the end of the outer of the speaker 20 in fig. 3 and which is less than the flat area at the outer end of the protection wall 42 in fig. 3) for benefits of achieving an efficient sound energy outputted from the speaker to the occupant (p.1, para 7 and p.1-2, para 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the cross sections of the first end and the second end and wherein the cross section of the second end of the acoustic channel is larger than the cross section of the first end, as taught by Takada, to the cross sections of the first end and the second end in the vehicle seat, as taught by the combination of Pelliccio and S579, for the benefits discussed above.
Claim 9: the combination of Pelliccio, S579, and Takada further teaches, according to claim 1 above, wherein an outer layer of the vehicle seat (Takada, trim cover assembly 26 in figs. 4-5) is disposed over the acoustic channel to enclose at least a portion of the acoustic channel and the seat backrest (the trim cover assembly 26 is attached to the seat back shoulder region so as to overlie a whole of the treble speaker 20, which has a meshed region that faces the output side of the treble speaker 20 in figs. 4-5 and p.6, para 68).
Claim 11: the combination of Pelliccio, S579, and Takada further teaches, according to claim 1 above, wherein the acoustic channel is angled upward (Pelliccio, the upward by the folding angle and the discussion in claim 1 above) and inward (Takada, inclined angle in fig. 4 and the discussion in claim 7 above).
Claim 15 has been analyzed and rejected according to claims 12 and 7 above because claim 15 further recites the similar features as recited in claim 7 above.
Claim 16 has been analyzed and rejected according to claims 12 and 8 above because claim 16 further recites the similar features as recited in claim 8 above.
Claim 17 has been analyzed and rejected according to claims 12 and 9 above because claim 17 further recites the similar features as recited in claim 9 above.
Claim 19 has been analyzed and rejected according to claims 12 and 11 above because claim 19 further recites the similar features as recited in claim 11 above.

The prior art (US 4797934 A by Hufnagel, US 6681024 B2 by Klein) made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent 4797934 A and US patent 6681024 B2 are considered pertinent to the applicant's disclosure because it disclosed transducer mounted in a upward angle relative to the backrest, which is part of the disclosures disclosed by the application.

Response to Arguments

Applicant's arguments filed on January 4, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 12, a response is considered necessary for several of applicant’s arguments, but not claimed.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “it is the claimed mount that determines the angle of acoustic transducer and not a property of the acoustic channel”, as asserted in paragraph 3 of page 2 of Remarks filed on January 4, 2021.
In response to the argument cited above, the Office respectfully disagrees because (1) claim 1, similar to claim 12, recites “a mount within the seat backrest portion for receiving an acoustic transducer … angled upward relative to the seat backrest portion when installed; an 
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claims 1, 12 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-11, 13-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/